3Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Specification does not appear to contain support for the following limitation “wherein the smart folder is displayed for a predetermined period of time before, absent an interaction, it is removed from being displayed”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-25, 27-35, 37-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Payne et al hereinafter Payne (US 20140164121) in view of Gordon et al hereinafter Gordon (US 20180032997).  



Referring to Claim 21. Payne discloses a method comprising:  receiving, at a device, in an inbox of a user (refer to par 0031, received at the inbox of the user, fig 1 and par 0032), a message, the message comprising content provided by a second user and information associated with a location of the second user (provided by retailors, during the interactions, refer to par 0032 at the locations), the message content controlled by an extraction rule that corresponds to the second user (expiration date, amount of discount, redemption location, refer to par 0040 ); extracting, by the device (the device has the determination module 202, par 0031, which is capable to extract the rules associated with the received message, refer to par 0033), based on the extraction rule, at least a portion of the content from the message (extract if the received electronic message has a coupon, and based on whether there is a redemption location associated with the coupon, refer to par 0034 and based on if there is matching meta data, refer to par 0038); saving, by the device, in the inbox, the extracted content portion (save the coupons, refer to 0036 , 0060); monitoring, by the device, a location of the user; determining, by the device, the user is proximate to the location of the second user; and automatically retrieving from the inbox (refer to par 0047, 0050) and causing display, by the device, of the extracted message content within a portion of the inbox (refer to par 0047, 0050).
Although Payne disclosed the invention substantially as claimed, Payne did not explicitly disclosing saving, by the device, in a folder of the inbox, the extracted content portion and automatically retrieving from the folder.   
Gordon, in analogous art, disclosing saving, by the device, in a folder of the inbox, the extracted content portion (save in the folder, refer to par 0485) and automatically retrieving from the folder (refer to par 0307, 0700) when user is within a proximity.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Payne with Gordon because Gorden’s teaching would allow the system of Payne to increase changes of purchase products or services in a non-intrusive manner.  

Referring to Claim 22. Payne and Gordon disclosed the method of claim 21, Payne discloses wherein the extraction rule is defined by information associated with a type of the second user (extract rules map information that’s associated to the second user refer to par 0041, refer to par 0034).

Referring to Claim 23. Payne and Gordon disclosed the method of claim 21, Gordon further discloses: analyzing the content of the message, and identifying a structure of the 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Payne with Gordon because Gorden’s teaching would allow the system of Payne to increase changes of purchase products or services in a non-intrusive manner.  

Referring to Claim 24. Payne and Gordon disclosed the method of claim 23, Payne discloses wherein the structure of the message corresponds to structured data from semi-structured content of the message, wherein the structured data enables the extracted message portion to be modified upon display (structures such as content that email contains header information, subject line, content, title/URL attachments, metadata, which allows the system to extract base on the scanning of the keywords or items that match the meta data, refer to abstract, and par 0038 and extract the coupons, among other information, refer to par 0061 ).

Referring to Claim 25. Payne and Gordon disclosed the method of claim 21, Payne further discloses wherein the extracted content portion is saved as a separate message (saved the extracted information for the notification, refer to par 0061).

Referring to Claim 27. Payne and Gordon disclosed the method of claim 21, Payne further discloses: receiving an interaction with the displayed extracted message content (refer to par 0061: define what to be included in the notifications); and Gordon discloses interaction with the displayed extracted message content causing display of a smart folder view that displays a plurality of other extracted message content from other messages (display set by triggers, refer to par 1932: extracted coupons/advertisement: 0219).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Payne with Gordon because Gorden’s teaching would allow the system of Payne to increase changes of purchase products or services in a non-intrusive manner.  

Referring to Claim 28. Payne and Gordon disclosed the method of claim 27, Gordon further discloses wherein the plurality of other extracted message content corresponds to a 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Payne with Gordon because Gorden’s teaching would allow the system of Payne to increase changes of purchase products or services in a non-intrusive manner.  

Referring to Claim 29. Payne and Gordon disclosed the method of claim 27, wherein the smart folder is displayed for a predetermined period of time before, absent an interaction, it is removed from being displayed (notification disappear at pre-determined time, refer to par 1339).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Payne with Gordon because Gorden’s teaching would allow the system of Payne to increase changes of purchase products or services in a non-intrusive manner.  

Referring to Claim 30. Payne and Gordon disclosed the method of claim 21, Payne discloses further comprising: receiving, from the user, an indication as to an interest in the received message, wherein the extraction is based on the indication (refer to par 0057).

Referring to Claims 31-35, 37-40, claims are rejected under similar rationales as claims 21 – 25, 27-30. 


Allowable Subject Matter
Claims 26 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
A shortened statutory period for reply to this Office action is set to expire THREE MONTHS from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN C TANG whose telephone number is (571)272-3116.  The examiner can normally be reached on 5:30am - 2:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAREN C TANG/Primary Examiner, Art Unit 2447